Title: To Benjamin Franklin from Henry Laurens: Two Letters, 18 April 1784
From: Laurens, Henry
To: Franklin, Benjamin



I.

No. 32. Norfolk Street London 18th. April 1784
Dear Sir.

I beg leave to refer to my Letter of the 7th. Inst. by the hands of Mr. Bourdieu.
Mr. Hartley call’d upon me the 13th. at Bath & return’d a verbal answer. “The King had ordered him immediately to Paris for exchanging the Ratifications.” & he accordingly goes & will do me the honor of delivering this.
Nothing further done by Administration respecting American Intercourse & Commerce, but ’tis said they are doing. A judicios intelligent friend who has been much consulted call’d

upon me last Night, & assured me “nothing liberal or to good effect would be done, or he very much fear’d so, that he was tired & would be done with them. Mr. Pitt is well disposed having been well advised but the weight of the Council is against him.” I feel no regret on this account, difficulties will have an excellent effect on our side, I think my Countrymen appear to most advantage when they have a Rub to encounter & they seem to be at this moment taking measures which should have been adopted upon the first appearance of the Proclama: of 2d July ’83. The West India Merchants & Planters, every sensible Man in Trade with whom I converse, every unemployed Manufacturer & many who dread loss of future orders are uneasy. & all will come right when we determine to act right. I am come to London tho’ in poor health to provide for embarkation & hope to get away about the 15 th. or 20 th. May. I have the honor to be With the highest Esteem & Respect Dear sir Your Obedient humble servant

Henry Laurens



This will be accompanied by two of the latest News Papers.
I see last Night’s Gazette contains a Proclamation or enlargement of the term for American intercourse to the 20th June. But this I count Nothing probably Parliament are to be consulted. If I can get one of the Gazettes in time it shall go with this but no doubt Mr. Hartley will have a Copy.

His Excellency. B. Franklin Esquire &c &c




II.

P.S. to a Letter of this date 18th. April 1784 already deliver’d to Mr. Hartley’s care.
Dear Sir

In writing in haste this Morning fearing to lose the opportunity an Instance of egregious weakness & folly which I learn’d from my friend last evening escap’d my memory, but as Mr. Hartley stays an hour longer I will communicate it, although I hear you say this is nothing extraordinary in these people.
Some of them & from circumstances attending, there must be a Majority, meaning no Man Eastward of Charing Cross, still entertain an opinion that America, say, the United States must & will infallibly return to Great Britain & upon her own terms— What new Maggot has bitten them? See say they & assert it very possitively, there’s already a defection of four States, only Nine could be convened for Ratifying the definitive Treaty. I don’t think this is merely the effect of ignorance, or not in all of them, therefore to me it proves a determin’d resolution in such, not to return to America, but to urge a Commercial in hopes in time of provoking an hostile War & of improving upon late errors. Happy for us if this be the design, their horns are shortned, & their hands restrain’d by manyfold ties, we nevertheless may read the Heart & should be upon our Guard.
Mr. Hartley had not the Gazette, I have put one into his hands with your Name to it, the Proclamation is almost verbatim a Copy of the former. This really, considering they are inform’d of the resentment on our side, looks hardy.
God bless you Sir.

Henry Laurens
His Excellency Doctor Franklin


